EXHIBIT 10.3




GUARANTY AGREEMENT

THIS GUARANTY AGREEMENT (this “Guaranty”) is executed as of September 1, 2010,
by INLAND DIVERSIFIED REAL ESTATE TRUST, INC., a Maryland corporation, having an
address at 2901 Butterfield Road, Oak Brook, Illinois 60523 (“Guarantor”), for
the benefit of JPMORGAN CHASE BANK, N.A., a banking association chartered under
the laws of the United States of America, having an address at 383 Madison
Avenue, New York, New York 10179 (“Lender”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Promissory Note, dated of even date herewith,
executed by the entities set forth on Schedule A attached hereto (each an
“Individual Borrower” and collectively, “Borrower”), and payable to the order of
Lender in the original principal amount of Twenty Million Seven Hundred Thousand
and No/100 Dollars ($20,700,000.00) (as the same may hereafter be amended,
restated, renewed, supplemented, replaced, extended or otherwise modified from
time to time, the “Note”), Borrower has become indebted, and may from time to
time be further indebted, to Lender with respect to a loan (“Loan”) made
pursuant to that certain Loan Agreement, of even date herewith, between Borrower
and Lender (as the same may hereinafter be amended, modified, restated, renewed
or replaced, the “Loan Agreement”);

WHEREAS, the Loan is secured by, among other things, the liens and security
interests of those certain mortgages and/or deeds of trust, each dated as of the
date hereof, made by Borrower to or for the benefit of Lender (the mortgages and
deeds of trust given by Borrower, as the same may hereafter be amended,
restated, renewed, supplemented, replaced, extended or otherwise modified from
time to time, each, a “Mortgage” and collectively, the “Mortgages”), and is
further evidenced, secured or governed by such other instruments and documents
executed in connection with the Loan (together with the Note, the Loan Agreement
and the Mortgages are hereinafter collectively referred to as the “Loan
Documents”);

WHEREAS, Lender is not willing to make the Loan, or otherwise extend credit, to
Borrower unless Guarantor unconditionally guarantees payment and performance to
Lender of the Guaranteed Obligations (as herein defined); and

WHEREAS, Guarantor is the owner of a direct or indirect interest in Borrower,
and Guarantor will directly benefit from Lender’s making the Loan to Borrower.

NOW, THEREFORE, as an inducement to Lender to make the Loan to Borrower, and to
extend such additional credit as Lender may from time to time agree to extend
under the Loan Documents, and for other good and valuable consideration, the
receipt and legal sufficiency of which are hereby acknowledged, the parties do
hereby agree as follows:

ARTICLE 1
NATURE AND SCOPE OF GUARANTY

1.1

Guaranty of Obligation.  Guarantor hereby irrevocably and unconditionally
guarantees to Lender and its successors and assigns the payment and performance
of the











Guaranteed Obligations as and when the same shall be due and payable, whether by
lapse of time, by acceleration of maturity or otherwise.  Guarantor hereby
irrevocably and unconditionally covenants and agrees that it is liable for the
Guaranteed Obligations as a primary obligor.

1.2

Definition of Guaranteed Obligations.  As used herein, the term “Guaranteed
Obligations” means:

(a)

the obligations or liabilities of Borrower to Lender for any loss, damage, cost,
expense, liability, claim or other obligation incurred by Lender (including
attorneys’ fees and costs reasonably incurred) arising out of or in connection
with the following:

(i)

fraud or intentional misrepresentation by any Individual Borrower, any Principal
or Guarantor in connection with the Loan;

(ii)

the gross negligence or willful misconduct of Principal, Guarantor or any
Individual Borrower;

(iii)

material physical waste of any Individual Property;

(iv)

the breach of any representation, warranty, covenant or indemnification
provision in the Environmental Indemnity or in any Mortgage concerning
environmental laws, hazardous substances or asbestos or any indemnification of
Lender with respect thereto in either document;

(v)

the removal or disposal of any portion of any Individual Property after an Event
of Default;

(vi)

the misapplication or conversion by Principal, Guarantor or any Individual
Borrower of (A) any Insurance Proceeds paid by reason of any loss, damage or
destruction to any Individual Property which are not applied by Borrower in
accordance with the Loan Agreement, (B) any Awards or other amounts received in
connection with the Condemnation of all or a portion of any Individual Property
which are not applied by Borrower in accordance with the Loan Agreement, (C) any
Rents following an Event of Default, or (D) any Rents paid more than one (1)
month in advance;

(vii)

failure to pay charges for labor or materials or other charges that can create
Liens on any portion of any Individual Property;

(viii)

intentionally omitted; and

(ix)

any security deposits, advance deposits or any other deposits collected with
respect to any Individual Property which is not delivered to Lender upon a
foreclosure of any Individual Property or action in lieu thereof, except to the
extent any such security deposits were applied in accordance with the terms and
conditions of any of the Leases prior to the occurrence of the Event of Default
that gave rise to such foreclosure or action in lieu thereof; and





2







(b)

the entire amount of the Debt in the event of:  (1) the first full monthly
payment under the Note not being paid within five (5) days of notice that such
payment is late (provided, however, that such grace period relates only to the
recourse trigger described in this paragraph), (2) the failure of any Individual
Borrower to permit on-site inspections of any Individual Property subject to the
rights of Tenants and any applicable cure period set forth in the Loan
Documents, (3) the failure of any Individual Borrower to provide financial
information as required under the Loan Documents subject to any applicable cure
period (except for financial information required to be delivered by a tenant
pursuant to the applicable Lease that has not been delivered to the applicable
Individual Borrower, provided such Individual Borrower has requested such
financial information from such tenant), (4) the failure of any of Borrower or
Principal to maintain its respective status as a Single Purpose Entity or the
breach of any representation or warranty set forth in Section 4.1.30 of the Loan
Agreement, (5) any Individual Borrower filing a voluntary petition under the
Bankruptcy Code or any other Federal or state bankruptcy or insolvency law;
(6) the filing of an involuntary petition against any Individual Borrower under
the Bankruptcy Code or any other Federal or state bankruptcy or insolvency law,
in which such Individual Borrower colludes with, or otherwise assists such
Person, or solicits or causes to be solicited petitioning creditors for any
involuntary petition against any Individual Borrower from any Person; (7)  any
Individual Borrower filing an answer consenting to or otherwise acquiescing in
or joining in any involuntary petition filed against it, by any other Person
under the Bankruptcy Code or any other Federal or state bankruptcy or insolvency
law; (8) any Individual Borrower consenting to or acquiescing in or joining in
an application for the appointment of a custodian, receiver, trustee, or
examiner for any Individual Borrower or any Individual Property (or any portion
thereof); (9)  any Individual Borrower making an assignment for the benefit of
creditors, or admitting, in writing or in any legal proceeding, its insolvency;
(10) the failure of any Individual Borrower to obtain Lender’s prior written
consent (to extent such consent is required) to any subordinate financing or
other voluntary lien encumbering any Individual Property; or (11) the failure of
any Individual Borrower to obtain Lender’s prior written consent to any Transfer
of any Individual Property, or any portion thereof, or any interest therein as
required by the Loan Agreement.  Notwithstanding the provision set forth in
clause (10) of this paragraph, a voluntary Lien other than a Lien securing an
extension of credit filed against any Individual Property shall not constitute a
recourse trigger for purposes of this paragraph provided (A) such Lien is fully
bonded to the satisfaction of Lender, and (B) within forty-five days (45) of
filing, such Lien is discharged of record.  Upon the acceptance by Lender of any
cure by Borrower of a recourse trigger described in clauses (1), (2), (3), (10)
or (11) above, the Debt shall no longer be fully recourse to Guarantor solely as
a result of such trigger, provided, however, Guarantor shall remain liable to
the extent of any loss, damage, cost, expense, liability, claim or other
obligation incurred by Lender (including attorneys’ fees and costs reasonably
incurred) arising out of or in connection with such trigger.

1.3

Nature of Guaranty.  This Guaranty is an irrevocable, absolute, continuing
guaranty of payment and performance and not a guaranty of collection.  This
Guaranty may not be revoked by Guarantor and shall continue to be effective with
respect to any Guaranteed Obligations arising or created after any attempted
revocation by Guarantor and after (if Guarantor is a natural person) Guarantor’s
death (in which event this Guaranty shall be binding upon Guarantor’s estate and
Guarantor’s legal representatives and heirs).  The fact that at any time or from
time to time the Guaranteed Obligations may be increased or reduced shall not
release or discharge the obligation of Guarantor to Lender with respect to the
Guaranteed





3







Obligations.  This Guaranty may be enforced by Lender and any subsequent holder
of the Note and shall not be discharged by the assignment or negotiation of all
or part of the Note.

1.4

Guaranteed Obligations Not Reduced by Offset.  The Guaranteed Obligations and
the liabilities and obligations of Guarantor to Lender hereunder, shall not be
reduced, discharged or released because or by reason of any existing or future
offset, claim or defense of Borrower, or any other party, against Lender or
against payment of the Guaranteed Obligations, whether such offset, claim or
defense arises in connection with the Guaranteed Obligations (or the
transactions creating the Guaranteed Obligations) or otherwise.

1.5

Payment By Guarantor.  If all or any part of the Guaranteed Obligations shall
not be punctually paid when due, whether at demand, maturity, acceleration or
otherwise, Guarantor shall, immediately upon demand by Lender, and without
presentment, protest, notice of protest, notice of non-payment, notice of
intention to accelerate the maturity, notice of acceleration of the maturity, or
any other notice whatsoever, pay in lawful money of the United States of
America, the amount due on the Guaranteed Obligations to Lender at Lender’s
address as set forth herein.  Such demand(s) may be made at any time coincident
with or after the time for payment of all or part of the Guaranteed Obligations,
and may be made from time to time with respect to the same or different items of
Guaranteed Obligations.  Such demand shall be deemed made, given and received in
accordance with the notice provisions hereof.

1.6

No Duty To Pursue Others.  It shall not be necessary for Lender (and Guarantor
hereby waives any rights which Guarantor may have to require Lender), in order
to enforce the obligations of Guarantor hereunder, first to (i) institute suit
or exhaust its remedies against Borrower or others liable on the Loan or the
Guaranteed Obligations or any other person, (ii) enforce Lender’s rights against
any collateral which shall ever have been given to secure the Loan, (iii)
enforce Lender’s rights against any other guarantors of the Guaranteed
Obligations, (iv) join Borrower or any others liable on the Guaranteed
Obligations in any action seeking to enforce this Guaranty, (v) exhaust any
remedies available to Lender against any collateral which shall ever have been
given to secure the Loan, or (vi) resort to any other means of obtaining payment
of the Guaranteed Obligations. Lender shall not be required to mitigate damages
or take any other action to reduce, collect or enforce the Guaranteed
Obligations.

1.7

Waivers.  Guarantor agrees to the provisions of the Loan Documents, and hereby
waives notice of (i) any loans or advances made by Lender to Borrower, (ii)
acceptance of this Guaranty, (iii) any amendment or extension of the Note, the
Mortgages, the Loan Agreement or of any other Loan Documents, (iv) the execution
and delivery by Borrower and Lender of any other loan or credit agreement or of
Borrower’s execution and delivery of any promissory notes or other documents
arising under the Loan Documents or in connection with any Individual Property,
(v) the occurrence of any breach by Borrower or an Event of Default, (vi)
Lender’s transfer or disposition of the Guaranteed Obligations, or any part
thereof, (vii) sale or foreclosure (or posting or advertising for sale or
foreclosure) of any collateral for the Guaranteed Obligations, (viii) protest,
proof of non-payment or default by Borrower, or (ix) any other action at any
time taken or omitted by Lender, and, generally, all demands and notices of
every kind in connection with this Guaranty, the Loan Documents, any documents
or agreements evidencing, securing or relating to any of the Guaranteed
Obligations and the obligations hereby guaranteed.





4







1.8

Payment of Expenses.  In the event that Guarantor should breach or fail to
timely perform any provisions of this Guaranty, Guarantor shall, immediately
upon demand by Lender, pay Lender all costs and expenses (including court costs
and attorneys’ fees) incurred by Lender in the enforcement hereof or the
preservation of Lender’s rights hereunder.  The covenant contained in this
Section shall survive the payment and performance of the Guaranteed Obligations.

1.9

Effect of Bankruptcy.  In the event that, pursuant to any insolvency,
bankruptcy, reorganization, receivership or other debtor relief law, or any
judgment, order or decision thereunder, Lender must rescind or restore any
payment, or any part thereof, received by Lender in satisfaction of the
Guaranteed Obligations, as set forth herein, any prior release or discharge from
the terms of this Guaranty given to Guarantor by Lender shall be without effect,
and this Guaranty shall remain in full force and effect. It is the intention of
Borrower and Guarantor that Guarantor’s obligations hereunder shall not be
discharged except by Guarantor’s performance of such obligations and then only
to the extent of such performance.

1.10

Waiver of Subrogation, Reimbursement and Contribution.  Notwithstanding anything
to the contrary contained in this Guaranty, Guarantor hereby unconditionally and
irrevocably waives, releases and abrogates any and all rights it may now or
hereafter have under any agreement, at law or in equity (including, without
limitation, any law subrogating the Guarantor to the rights of Lender), to
assert any claim against or seek contribution, indemnification or any other form
of reimbursement from Borrower or any other party liable for payment of any or
all of the Guaranteed Obligations for any payment made by Guarantor under or in
connection with this Guaranty or otherwise.

1.11

Borrower.  The term “Individual Borrower” or “Borrower” as used herein shall
include any new or successor corporation, association, partnership (general or
limited), limited liability company, joint venture, trust, statutory trust or
other individual or organization formed as a result of any merger,
reorganization, sale, transfer, devise, gift or bequest of Borrower or any
Individual Borrower or any interest in Borrower or any Individual Borrower.

ARTICLE 2
EVENTS AND CIRCUMSTANCES NOT REDUCING OR
DISCHARGING GUARANTOR’S OBLIGATIONS

Guarantor hereby consents and agrees to each of the following, and agrees that
Guarantor’s obligations under this Guaranty shall not be released, diminished,
impaired, reduced or adversely affected by any of the following, and waives any
common law, equitable, statutory or other rights (including without limitation
rights to notice) which Guarantor might otherwise have as a result of or in
connection with any of the following:

2.1

Modifications.  Any renewal, extension, increase, modification, alteration or
rearrangement of all or any part of the Guaranteed Obligations, the Note, the
Mortgages, the Loan Agreement, the other Loan Documents, or any other document,
instrument, contract or understanding between Borrower and Lender, or any other
parties, pertaining to the Guaranteed Obligations or any failure of Lender to
notify Guarantor of any such action.





5







2.2

Adjustment.  Any adjustment, indulgence, forbearance or compromise that might be
granted or given by Lender to Borrower or any Guarantor.

2.3

Condition of Borrower or Guarantor.  The insolvency, bankruptcy, arrangement,
adjustment, composition, liquidation, disability, dissolution or lack of power
of Borrower, Guarantor or any other party at any time liable for the payment of
all or part of the Guaranteed Obligations; or any dissolution of Borrower or
Guarantor, or any sale, lease or transfer of any or all of the assets of
Borrower or Guarantor, or any changes in the shareholders, partners or members
of Borrower or Guarantor; or any reorganization of Borrower or Guarantor.

2.4

Invalidity of Guaranteed Obligations.  The invalidity, illegality or
unenforceability of all or any part of the Guaranteed Obligations, or any
document or agreement executed in connection with the Guaranteed Obligations,
for any reason whatsoever, including without limitation the fact that (i) the
Guaranteed Obligations, or any part thereof, exceeds the amount permitted by
law, (ii) the act of creating the Guaranteed Obligations or any part thereof is
ultra vires, (iii) the officers or representatives executing the Note, the
Mortgages, the Loan Agreement or the other Loan Documents or otherwise creating
the Guaranteed Obligations acted in excess of their authority, (iv) the
Guaranteed Obligations violate applicable usury laws, (v) Borrower has valid
defenses, claims or offsets (whether at law, in equity or by agreement) which
render the Guaranteed Obligations wholly or partially uncollectible from
Borrower, (vi) the creation, performance or repayment of the Guaranteed
Obligations (or the execution, delivery and performance of any document or
instrument representing part of the Guaranteed Obligations or executed in
connection with the Guaranteed Obligations, or given to secure the repayment of
the Guaranteed Obligations) is illegal, uncollectible or unenforceable, or (vii)
the Note, the Mortgages, the Loan Agreement or any of the other Loan Documents
have been forged or otherwise are irregular or not genuine or authentic, it
being agreed that Guarantor shall remain liable hereon regardless of whether
Borrower or any other person be found not liable on the Guaranteed Obligations
or any part thereof for any reason.

2.5

Release of Obligors.  Any full or partial release of the liability of Borrower
on the Guaranteed Obligations, or any part thereof, or of any co-guarantors, or
any other Person now or hereafter liable, whether directly or indirectly,
jointly, severally, or jointly and severally, to pay, perform, guarantee or
assure the payment of the Guaranteed Obligations, or any part thereof, it being
recognized, acknowledged and agreed by Guarantor that Guarantor may be required
to pay the Guaranteed Obligations in full without assistance or support of any
other party, and Guarantor has not been induced to enter into this Guaranty on
the basis of a contemplation, belief, understanding or agreement that other
parties will be liable to pay or perform the Guaranteed Obligations, or that
Lender will look to other parties to pay or perform the Guaranteed Obligations.

2.6

Other Collateral.  The taking or accepting of any other security, collateral or
guaranty, or other assurance of payment, for all or any part of the Guaranteed
Obligations.

2.7

Release of Collateral.  Any release, surrender, exchange, subordination,
deterioration, waste, loss or impairment (including without limitation
negligent, willful, unreasonable or unjustifiable impairment) of any collateral,
property or security at any time





6







existing in connection with, or assuring or securing payment of, all or any part
of the Guaranteed Obligations.

2.8

Care and Diligence.  The failure of Lender or any other party to exercise
diligence or reasonable care in the preservation, protection, enforcement, sale
or other handling or treatment of all or any part of any collateral, property or
security, including but not limited to any neglect, delay, omission, failure or
refusal of Lender (i) to take or prosecute any action for the collection of any
of the Guaranteed Obligations or (ii) to foreclose, or initiate any action to
foreclose, or, once commenced, prosecute to completion any action to foreclose
upon any security therefor, or (iii) to take or prosecute any action in
connection with any instrument or agreement evidencing or securing all or any
part of the Guaranteed Obligations.

2.9

Unenforceability.  The fact that any collateral, security, security interest or
lien contemplated or intended to be given, created or granted as security for
the repayment of the Guaranteed Obligations, or any part thereof, shall not be
properly perfected or created, or shall prove to be unenforceable or subordinate
to any other security interest or lien, it being recognized and agreed by
Guarantor that Guarantor is not entering into this Guaranty in reliance on, or
in contemplation of the benefits of, the validity, enforceability,
collectability or value of any of the collateral for the Guaranteed Obligations.

2.10

Offset.  The Note, the Loan Agreement, the Guaranteed Obligations and the
liabilities and obligations of the Guarantor to Lender hereunder shall not be
reduced, discharged or released because of or by reason of any existing or
future right of offset, claim or defense of Borrower against Lender, or any
other party, or against payment of the Guaranteed Obligations, whether such
right of offset, claim or defense arises in connection with the Guaranteed
Obligations (or the transactions creating the Guaranteed Obligations) or
otherwise.

2.11

Merger.  The reorganization, merger or consolidation of Borrower into or with
any other Person.

2.12

Preference.  Any payment by Borrower to Lender is held to constitute a
preference under bankruptcy laws, or for any reason Lender is required to refund
such payment or pay such amount to Borrower or someone else.

2.13

Other Actions Taken or Omitted.  Any other action taken or omitted to be taken
with respect to the Loan Documents, the Guaranteed Obligations, or the security
and collateral therefor, whether or not such action or omission prejudices
Guarantor or increases the likelihood that Guarantor will be required to pay the
Guaranteed Obligations pursuant to the terms hereof, it is the unambiguous and
unequivocal intention of Guarantor that Guarantor shall be obligated to pay the
Guaranteed Obligations when due, notwithstanding any occurrence, circumstance,
event, action, or omission whatsoever, whether contemplated or uncontemplated,
and whether or not otherwise or particularly described herein, which obligation
shall be deemed satisfied only upon the full and final payment and satisfaction
of the Guaranteed Obligations.





7







ARTICLE 3
REPRESENTATIONS AND WARRANTIES

To induce Lender to enter into the Loan Documents and extend credit to Borrower,
Guarantor represents and warrants to Lender as follows:

3.1

Benefit.  Guarantor is an affiliate of Borrower, is the owner of a direct or
indirect interest in Borrower, and has received, or will receive, direct or
indirect benefit from the making of this Guaranty with respect to the Guaranteed
Obligations.

3.2

Familiarity and Reliance.  Guarantor is familiar with, and has independently
reviewed books and records regarding, the financial condition of Borrower and is
familiar with the value of any and all collateral intended to be created as
security for the payment of the Note or Guaranteed Obligations; however,
Guarantor is not relying on such financial condition or the collateral as an
inducement to enter into this Guaranty.

3.3

No Representation By Lender.  Neither Lender nor any other party has made any
representation, warranty or statement to Guarantor in order to induce the
Guarantor to execute this Guaranty.

3.4

Guarantor’s Financial Condition.  As of the date hereof, and after giving effect
to this Guaranty and the contingent obligation evidenced hereby, Guarantor is,
and will be, solvent, and has and will have assets which, fairly valued, exceed
its obligations, liabilities (including contingent liabilities) and debts, and
has and will have property and assets sufficient to satisfy and repay its
obligations and liabilities.

3.5

Legality.  The execution, delivery and performance by Guarantor of this Guaranty
and the consummation of the transactions contemplated hereunder do not, and will
not, contravene or conflict with any law, statute or regulation whatsoever to
which Guarantor is subject or constitute a default (or an event which with
notice or lapse of time or both would constitute a default) under, or result in
the breach of, any indenture, mortgage, deed of trust, charge, lien, or any
contract, agreement or other instrument to which Guarantor is a party or which
may be applicable to Guarantor.  This Guaranty is a legal and binding obligation
of Guarantor and is enforceable in accordance with its terms, except as limited
by bankruptcy, insolvency or other laws of general application relating to the
enforcement of creditors’ rights.

3.6

Litigation.  There are no actions, suits or proceedings at law or in equity by
or before any Governmental Authority or other agency now pending or, to
Guarantor’s knowledge, threatened against or affecting Guarantor which actions,
suits or proceedings may (a) result in any material adverse change in the
business, operations, condition (financial or otherwise), properties or assets
of Guarantor, (b) result in any material impairment of the rights or ability of
Guarantor to carry on its business substantially as now conducted, (c) result in
any material liability on the part of Guarantor, (d) draw into question the
validity of this Agreement or of any action taken or to be taken in connection
with the obligations of Guarantor contemplated herein, and/or (e) materially
impact the ability of Guarantor to perform under the terms of this Guaranty.

3.7

Survival.  All representations and warranties made by Guarantor herein shall
survive the execution hereof.





8







ARTICLE 4
SUBORDINATION OF CERTAIN INDEBTEDNESS

4.1

Subordination of All Guarantor Claims.  As used herein, the term “Guarantor
Claims” shall mean all debts and liabilities of Borrower to Guarantor, whether
such debts and liabilities now exist or are hereafter incurred or arise, or
whether the obligations of Borrower thereon be direct, contingent, primary,
secondary, several, joint and several, or otherwise, and irrespective of whether
such debts or liabilities be evidenced by note, contract, open account, or
otherwise, and irrespective of the person or persons in whose favor such debts
or liabilities may, at their inception, have been, or may hereafter be created,
or the manner in which they have been or may hereafter be acquired by Guarantor.
 The Guarantor Claims shall include without limitation all rights and claims of
Guarantor against Borrower (arising as a result of subrogation or otherwise) as
a result of Guarantor’s payment of all or a portion of the Guaranteed
Obligations.  Upon the occurrence of an Event of Default or the occurrence of an
event which would, with the giving of notice or the passage of time, or both,
constitute an Event of Default, Guarantor shall not receive or collect, directly
or indirectly, from Borrower or any other party any amount upon the Guarantor
Claims.

4.2

Claims in Bankruptcy.  In the event of receivership, bankruptcy, reorganization,
arrangement, debtor’s relief, or other insolvency proceedings involving
Guarantor as debtor, Lender shall have the right to prove its claim in any such
proceeding so as to establish its rights hereunder and receive directly from the
receiver, trustee or other court custodian dividends and payments which would
otherwise be payable upon Guarantor Claims.  Guarantor hereby assigns such
dividends and payments to Lender.  Should Lender receive, for application
against the Guaranteed Obligations, any such dividend or payment which is
otherwise payable to Guarantor, and which, as between Borrower and Guarantor,
shall constitute a credit against the Guarantor Claims, then upon payment to
Lender in full of the Guaranteed Obligations, Guarantor shall become subrogated
to the rights of Lender to the extent that such payments to Lender on the
Guarantor Claims have contributed toward the liquidation of the Guaranteed
Obligations, and such subrogation shall be with respect to that proportion of
the Guaranteed Obligations which would have been unpaid if Lender had not
received dividends or payments upon the Guarantor Claims.

4.3

Payments Held in Trust.  In the event that, notwithstanding anything to the
contrary in this Guaranty, Guarantor should receive any funds, payment, claim or
distribution which is prohibited by this Guaranty, Guarantor agrees to hold in
trust for Lender an amount equal to the amount of all funds, payments, claims or
distributions so received, and agrees that it shall have absolutely no dominion
over the amount of such funds, payments, claims or distributions so received
except to pay them promptly to Lender, and Guarantor covenants promptly to pay
the same to Lender.

4.4

Liens Subordinate.  Guarantor agrees that any liens, security interests,
judgment liens, charges or other encumbrances upon Borrower’s assets securing
payment of the Guarantor Claims shall be and remain inferior and subordinate to
any liens, security interests, judgment liens, charges or other encumbrances
upon Borrower’s assets securing payment of the Guaranteed Obligations,
regardless of whether such encumbrances in favor of Guarantor or Lender
presently exist or are hereafter created or attach.  Without the prior written
consent of





9







Lender, Guarantor shall not (i) exercise or enforce any creditor’s right it may
have against Borrower, or (ii) foreclose, repossess, sequester or otherwise take
steps or institute any action or proceedings (judicial or otherwise, including
without limitation the commencement of, or joinder in, any liquidation,
bankruptcy, rearrangement, debtor’s relief or insolvency proceeding) to enforce
any liens, mortgage, deeds of trust, security interests, collateral rights,
judgments or other encumbrances on assets of Borrower held by Guarantor.

ARTICLE 5
MISCELLANEOUS

5.1

Waiver.  No failure to exercise, and no delay in exercising, on the part of
Lender, any right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right.  The rights of Lender hereunder
shall be in addition to all other rights provided by law.  No modification or
waiver of any provision of this Guaranty, nor consent to departure therefrom,
shall be effective unless in writing and no such consent or waiver shall extend
beyond the particular case and purpose involved.  No notice or demand given in
any case shall constitute a waiver of the right to take other action in the
same, similar or other instances without such notice or demand.

5.2

Notices. Any notice, demand, statement, request or consent made hereunder shall
be in writing and shall be deemed to be received by the addressee on (a) the
third day following the day such notice is deposited with the United States
Postal Service first class certified mail, return receipt requested (b)
expedited, prepaid delivery service, either commercial or United States Postal
Service, with proof of attempted delivery and by telecopier (with answer back
acknowledged), addressed to the address, as set forth below, of the party to
whom such notice is to be given, or to such other address as either party shall
in like manner designate in writing.  The addresses of the parties hereto are as
follows:

Guarantor:

Inland Diversified Real Estate Trust, Inc.
2901 Butterfield Road
Oak Brook, Illinois 60523
Attention:  Barry L. Lazarus, President
Facsimile No.:  (630) 645-2070

with a copy to:

The Inland Real Estate Group, Inc./Law Department
2901 Butterfield Road
Oak Brook, Illinois 60523
Attention: General Counsel

Facsimile No.:  (630) 218-4900

Lender:

JPMorgan Chase Bank N.A.
383 Madison Avenue
New York, New York 10179
Attention:  Joseph E. Geoghan
Facsimile No.: (212) 272-7047





10







with a copy to:

JPMorgan Chase Bank, N.A.
383 Madison Avenue
New York, New York 10179
Attention:  Nancy S. Alto
Facsimile No.:  (212) 623-4779

with an additional copy to:

Katten Muchin Rosenman LLP
550 South Tryon Street, Suite 2900
Charlotte, North Carolina  28202
Attention:  Daniel S. Huffenus, Esq.
Facsimile No.:  (704) 344-3056




5.3

Governing Law.  THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK AND THE APPLICABLE LAWS OF THE UNITED
STATES OF AMERICA.  ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR
GUARANTOR ARISING OUT OF OR RELATING TO THIS GUARANTY MAY AT LENDER’S OPTION BE
INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW
YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND
GUARANTOR WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON
VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND
GUARANTOR AND HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT
IN ANY SUIT, ACTION OR PROCEEDING.  GUARANTOR DOES HEREBY DESIGNATE AND APPOINT:

CT Corporation System

111 8th Avenue

New York, New York 10011




AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO GUARANTOR IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED
IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON GUARANTOR IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK.

5.4

Invalid Provisions.  If any provision of this Guaranty is held to be illegal,
invalid, or unenforceable under present or future laws effective during the term
of this Guaranty, such provision shall be fully severable and this Guaranty
shall be construed and enforced as if such illegal, invalid or unenforceable
provision had never comprised a part of this Guaranty, and the remaining
provisions of this Guaranty shall remain in full force and effect and shall not
be





11







affected by the illegal, invalid or unenforceable provision or by its severance
from this Guaranty, unless such continued effectiveness of this Guaranty, as
modified, would be contrary to the basic understandings and intentions of the
parties as expressed herein.

5.5

Amendments.  This Guaranty may be amended only by an instrument in writing
executed by the party or an authorized representative of the party against whom
such amendment is sought to be enforced.

5.6

Parties Bound; Assignment; Joint and Several.  This Guaranty shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors, assigns and legal representatives; provided, however, that Guarantor
may not, without the prior written consent of Lender, assign any of its rights,
powers, duties or obligations hereunder.  If Guarantor consists of more than one
person or party, the obligations and liabilities of each such person or party
shall be joint and several.

5.7

Headings.  Section headings are for convenience of reference only and shall in
no way affect the interpretation of this Guaranty.

5.8

Recitals.  The recital and introductory paragraphs hereof are a part hereof,
form a basis for this Guaranty and shall be considered prima facie evidence of
the facts and documents referred to therein.

5.9

Counterparts.  To facilitate execution, this Guaranty may be executed in as many
counterparts as may be convenient or required.  It shall not be necessary that
the signature of, or on behalf of, each party, or that the signature of all
persons required to bind any party, appear on each counterpart.  All
counterparts shall collectively constitute a single instrument.  It shall not be
necessary in making proof of this Guaranty to produce or account for more than a
single counterpart containing the respective signatures of, or on behalf of,
each of the parties hereto. Any signature page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signatures thereon and thereafter attached to another counterpart identical
thereto except having attached to it additional signature pages.

5.10

Rights and Remedies.  If Guarantor becomes liable for any indebtedness owing by
Borrower to Lender, by endorsement or otherwise, other than under this Guaranty,
such liability shall not be in any manner impaired or affected hereby and the
rights of Lender hereunder shall be cumulative of any and all other rights that
Lender may ever have against Guarantor.  The exercise by Lender of any right or
remedy hereunder or under any other instrument, or at law or in equity, shall
not preclude the concurrent or subsequent exercise of any other right or remedy.

5.11

Other Defined Terms.  Any capitalized term utilized herein shall have the
meaning as specified in the Loan Agreement, unless such term is otherwise
specifically defined herein.

5.12

Entirety.  THIS GUARANTY EMBODIES THE FINAL, ENTIRE AGREEMENT OF GUARANTOR AND
LENDER WITH RESPECT TO GUARANTOR’S GUARANTY OF THE GUARANTEED OBLIGATIONS AND
SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,





12







REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF.  THIS GUARANTY IS INTENDED BY GUARANTOR AND LENDER AS A
FINAL AND COMPLETE EXPRESSION OF THE TERMS OF THE GUARANTY, AND NO COURSE OF
DEALING BETWEEN GUARANTOR AND LENDER, NO COURSE OF PERFORMANCE, NO TRADE
PRACTICES, AND NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE
USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS GUARANTY
AGREEMENT.  THERE ARE NO ORAL AGREEMENTS BETWEEN GUARANTOR AND LENDER.

5.13

Waiver of Right To Trial By Jury.  GUARANTOR HEREBY AGREES NOT TO ELECT A TRIAL
BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY
JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH
REGARD TO THIS GUARANTY, THE NOTE, THE LOAN AGREEMENT, THE MORTGAGES, OR THE
OTHER LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN
CONNECTION THEREWITH.  THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY
AND VOLUNTARILY BY GUARANTOR, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH
INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE
ACCRUE.  LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY GUARANTOR.

5.14

Cooperation.  Guarantor acknowledges that Lender and its successors and assigns
may (i) sell this Guaranty, the Note and other Loan Documents to one or more
investors as a whole loan, (ii) participate the Loan secured by this Guaranty to
one or more investors, (iii) deposit this Guaranty, the Note and other Loan
Documents with a trust, which trust may sell certificates to investors
evidencing an ownership interest in the trust assets, or (iv) otherwise sell the
Loan or interest therein to investors (the transactions referred to in clauses
(i) through (iv) are hereinafter each referred to as “Secondary Market
Transaction”).  Guarantor shall cooperate with Lender in effecting any such
Secondary Market Transaction and shall cooperate to implement all customary and
reasonable requirements imposed by any Rating Agency or potential investor
involved in any Secondary Market Transaction.  Guarantor shall provide such
information and documents relating to Guarantor as Lender may reasonably request
in connection with such Secondary Market Transaction.  In addition, Guarantor
shall make available to Lender all information concerning its business and
operations that Lender may reasonably request.  Lender shall be permitted to
share all such information with the investment banking firms (or other potential
investors), Rating Agencies, accounting firms, law firms and other third-party
advisory firms involved with the Loan and the Loan Documents or the applicable
Secondary Market Transaction.  It is understood that the information provided by
Guarantor to Lender may ultimately be incorporated into the offering documents
for the Secondary Market Transaction and thus various investors may also see
some or all of the information.  Lender and all of the aforesaid third-party
advisors and professional firms shall be entitled to rely on the information
supplied by, or on behalf of, Guarantor in the form as provided





13







by Guarantor.  Lender may publicize the existence of the Loan in connection with
its marketing for a Secondary Market Transaction or otherwise as part of its
business development.  

5.15

Reinstatement in Certain Circumstances.  If at any time any payment of the
principal of or interest under the Note or any other amount payable by Borrower
under the Loan Documents is rescinded or must be otherwise restored or returned
upon the insolvency, bankruptcy or reorganization of Borrower or otherwise, the
Guarantor’s obligations hereunder with respect to such payment shall be
reinstated as though such payment has been due but not made at such time.

ARTICLE 6
SPECIAL CALIFORNIA PROVISIONS

6.1

Modifications to Loan and Loan Documents.  Guarantor agrees that Lender may do
any of the following without affecting the enforceability of this Guaranty or
the other Loan Documents:  (a) take or release additional security for any
obligation in connection with the Loan Documents; (b) discharge or release (by
judicial or nonjudicial foreclosure, acceptance of a deed in lieu of foreclosure
or otherwise) any party or parties liable under the Loan Documents; (c) accept
or make compositions or other arrangements or file or refrain from filing a
claim in any bankruptcy proceeding of Borrower or any guarantor of Borrower’s
 obligations under the Loan Documents or any pledgor of collateral for any
Person’s obligations to Lender; and (d) credit payments in such manner and order
of priority to principal, interest or other obligations as Lender may determine.

6.2

Waivers.  Guarantor agrees that Lender’s right to enforce this Guaranty is
absolute and is not contingent upon the genuineness, validity or enforceability
of any of the Loan Documents.  Guarantor waives all benefits and defenses it may
have under California Civil Code Section 2810 and agrees that Lender’s rights
under this Guaranty shall be enforceable even if Borrower no liability at the
time of execution of the Loan Documents or later ceases to be liable.

Guarantor waives all benefits and defenses it may have under California Civil
Code Section 2809 and agrees that Lender’s rights under the Loan Documents will
remain enforceable even if the amount secured by the Loan Documents is larger in
amount and more burdensome than that for which Borrower is responsible.  The
enforceability of the Loan Documents against Guarantor shall continue until all
sums due under the Loan Documents have been paid in full and shall not be
limited or affected in any way by any impairment or any diminution or loss of
value of any security or collateral for Borrower’s obligations under the Loan
Documents, from whatever cause, the failure of any security interest in any such
security or collateral or any disability or other defense of Borrower or any
guarantor of Borrower’s  obligations under the Loan Documents, any other pledgor
of collateral for any Person’s obligations to Lender or any other Person in
connection with the Loan.

Guarantor waives all benefits and defenses it may have under California Civil
Code Sections 2845, 2849 and 2850 (subject to Section 1.10 of this Guaranty),
including, without limitation, the right to require Lender to (i) proceed
against Borrower or any guarantor of Borrower’s obligations under the Loan
Documents, any other pledgor of collateral for any Person’s obligations to
Lender or any other Person in connection with the Loan, (ii) proceed





14







against or exhaust any other security or collateral Lender may hold, or (iii)
pursue any other right or remedy for Borrower’s benefit, and agrees that Lender
may exercise its rights under this Guaranty or may foreclose against any
Individual Property without taking any action against Borrower or  any guarantor
of Borrower’s obligations under the Loan Documents, any pledgor of collateral
for any Person’s obligations to Lender or any other Person in connection with
the Loan, and without proceeding against or exhausting any security or
collateral Lender holds.

Guarantor waives any rights or benefits it may have by reason of California Code
of Civil Procedure Section 580a which could limit the amount which Lender could
recover in a foreclosure of any Individual Property to the difference between
the amount owing under the Loan Documents and the fair value of such Individual
Property or interests sold at a nonjudicial foreclosure sale or sales of any
other real property held by Lender as security for the obligations under the
Loan Documents.

Guarantor, as a guarantor or surety, waives diligence and all demands, protests,
presentments and notices of protest, dishonor, nonpayment and acceptance of the
Loan Documents.

Guarantor waives all rights and defenses that are or may become available to the
guarantor or other surety by reason of California Civil Code Sections 2787 to
2855, inclusive, subject to Section 1.10 of this Guaranty.

6.3

Guarantor Informed of Borrower’s Condition.  Guarantor acknowledges that it has
had an opportunity to review the Loan Documents, the value of the security for
each of the other entities comprising Borrower under the Loan Documents and the
financial condition of each of the other entities comprising Borrower and the
ability of such entity to satisfy its obligations to Lender.  Guarantor agrees
to keep itself fully informed of all aspects of the financial condition of
Borrower and of the performance of Borrower to Lender and agrees that Lender has
no duty to disclose to Guarantor any information pertaining to Borrower or any
security for the obligations of the other entities comprising Borrower under the
Loan Documents.

6.4

Waiver of Estoppel Defense.  Upon Borrower’s default under the Loan Documents,
Lender may elect to foreclose nonjudicially on real property given by Borrower
or others as security under the Loan Documents and also to exercise its rights
under this Guaranty.  Guarantor acknowledges that its right to seek
reimbursement from Borrower for any amounts paid by it to Lender under this
Guaranty will be eliminated if Lender elects to so foreclose on Guarantor’s
property.  Nevertheless, Guarantor waives any such right to reimbursement and
agrees that a nonjudicial foreclosure by Lender against any real property
security owned by Guarantor or others will not affect the enforceability of the
Loan Documents on Guarantor’s interest in any Individual Property.  In order to
further effectuate such waiver, each Guarantor hereby agrees as follows: it
waives all rights and defenses arising out of an election of remedies by Lender,
even though that election of remedies, such as a nonjudicial foreclosure with
respect to any Individual Property has destroyed its rights of subrogation and
reimbursement against Borrower by the operation of Section 580d of the Code of
Civil Procedure or otherwise.





15







6.5

Subrogation.  Guarantor waives its rights under California Civil Code Sections
2847, 2848 and 2849 to the extent not inconsistent with the Section 1.10 of this
Guaranty.

6.6

Confirmation of Waivers.  In accordance with California Civil Code Section
2856(c), Guarantor, as guarantor, hereby makes the following waivers:

Guarantor waives all rights and defenses that Guarantor may have because the
Loan is secured by real property.  This means, among other things:




(a)

Lender may collect from Guarantor without first foreclosing on any other real or
personal property collateral pledged by Borrower or any other person (each an
“Other Obligor” and collectively, the “Other Obligors”).




(b)

If Lender forecloses on any real property collateral pledged by any Other
Obligor:




(i)

The amount of the Loan may be reduced only by the price for which the collateral
is sold at the foreclosure sale, even if the collateral is worth more than the
sale price; and




(ii)

Lender may collect from Guarantor even if Lender, by foreclosing on the real
property collateral, has destroyed any right Guarantor may have to collect from
any Other Obligor.




This is an unconditional and irrevocable waiver of any rights and defenses
Guarantor may have because the Loan is secured by real property.  These rights
and defenses include, but are not limited to, any rights or defenses based upon
Sections 580a, 580b, 580d or 726 of the California Code of Civil Procedure.




[NO FURTHER TEXT ON THIS PAGE]





16













EXECUTED as of the day and year first above written.

GUARANTOR:

INLAND DIVERSIFIED REAL ESTATE TRUST, INC., a Maryland corporation

By:

/s/ Barry L. Lazarus

Name:

Barry L. Lazarus

Title:

President

















SCHEDULE A

BORROWER

Inland Diversified Elk Grove Calvine, L.L.C., a Delaware limited liability
company

Inland Diversified Lake City Commons, L.L.C., a Delaware limited liability
company

Inland Diversified Omaha Whispering Ridge, L.L.C., a Delaware limited liability
company












